Citation Nr: 0908834	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-33 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1963 to March 
1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Board notes, that the Veteran's 
original claim included the issue of service connection for 
chloracne.  As shown on the VA Form 9 filed in October 2006, 
only the issue of service connection for hearing loss was 
perfected and is currently before the Board.  

In April 2008, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  The Board received additional 
evidence from the Veteran at the hearing which consisted of a 
private audiological examination dated in March 2005.  The 
new evidence was accompanied by a waiver of the Veteran's 
right to initial consideration of the new evidence by the RO.  
38 C.F.R. §§ 19.9, 20.1304(c) (2008).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.

In October 2008, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(a) 
(2008).  The requested opinion was received and has been 
associated with the claims folder.  The VHA opinion was also 
provided to the appellant.  The appellant was afforded 
extended time to submit additional argument or evidence.  In 
February 2009, the appellant submitted an additional private 
opinion.  The appellant provided a waiver of the Veteran's 
right to initial consideration of the opinion by the RO.  See 
38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.  




FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The preponderance of the competent medical evidence of 
record shows that bilateral hearing loss did not manifest in 
service or within one year after service and was not related 
to service, including combat-related acoustic trauma.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein. 38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in May 2005 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the Veteran received 
this notice in March 2006.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, although the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a September 2006 statement of the case and 
a March 2008 supplemental statement of the case.  
Furthermore, regarding the Dingess notice, any timing error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to the claimed condition.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in June 2005 and a VHA opinion was 
obtained in November 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Veteran asserts that he is entitled to service connection 
for bilateral hearing loss.  The medical evidence of record 
shows that the Veteran has a current diagnosis bilateral 
sensorineural hearing loss.  

The Board recognizes the Veteran's service in Vietnam as well 
as his receiving of numerous medal and decorations, including 
the Combat Action Ribbon.   Based on these decorations, the 
Board concedes that the Veteran was involved in combat in 
Vietnam.  A combat Veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  In this 
case, the Veteran asserts that he was exposed to acoustic 
trauma from mortar fire, grenade explosions, rifle fire, 
machine gun fire, satchel charge explosions, as well as 
airplane, helicopter and jet engine noise.  The Board notes 
that the alleged noise exposure is consistent with the 
veteran's combat experiences in Vietnam.  As such, the Board 
concedes that the Veteran was exposed to combat related 
acoustic trauma in service.  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).  In this case, despite the presumption that 
the Veteran was exposed to acoustic trauma in service, the 
Board must still determine if the competent medical evidence 
of record provides a sufficient nexus between bilateral 
hearing loss and the noise exposure in service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system such as sensorineural 
hearing loss manifests to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board has reviewed all the medical evidence of record.  
The Board notes that there is no medical evidence depicting 
symptoms of or a diagnosis of hearing loss within one year 
after separation from service.  Therefore, service connection 
cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

There are numerous audiological examinations of record from 
VA as well as private examinations submitted by the Veteran.  
The Board finds, however, that the private examinations do 
not show that service connection is warranted.  In March 
2005, the private audiological evaluation provided a 
diagnosis of bilateral sensorineural hearing loss, but it did 
not provide an opinion regarding the etiology of the 
Veteran's bilateral hearing loss.  

Most recently, the Veteran submitted a private opinion in 
February 2009.  This opinion provided that there absolutely 
was the possibility that combat noise could have led to the 
Veteran's hearing loss.  The examiner indicated that there 
could be delayed hearing loss as a result of chronic noise 
exposure or blast injuries that would present themselves 
years after the noise exposure.  The examiner found that the 
Veteran's hearing loss could be a result of combat noise 
exposure, but could not say with 100 percent certainty that 
the Veteran's hearing loss was caused by combat noise 
exposure in service.  The Board finds that this opinion does 
not support the Veteran's claim.  Service connection may not 
be based on speculation or remote possibility.  See 38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim).  In this case, even after reviewing 
the service treatment records, the examiner could not confirm 
that the Veteran's hearing loss was related to service.  The 
examiner could not indicate that the etiology of the 
Veteran's disability was related to service without resorting 
to speculation.  As such, this opinion does not have the 
required degree of medical certainty required for service 
connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) 
(medical opinions based on speculation are entitled to 
little, if any, probative value); see also Bloom v. West, 12 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  

VA also provided the Veteran with a Compensation and Pension 
Examination in June 2005.  The examiner reviewed the claims 
file and examined the Veteran.  The audiologist considered 
the Veteran's noise exposure in service and opined that the 
Veteran's hearing loss did not likely have its origins in 
service because the service treatment records indicated 
normal hearing bilaterally at the time the Veteran was 
discharged from service.  The Board notes that the Veteran 
questioned the reliability of this examination because the 
audiologist did not concede that the Veteran was exposed to 
acoustic trauma in service.  Therefore, the Board obtained a 
VHA opinion. 

In the November 2008 VHA examination, the examiner conceded 
that the Veteran was exposed to combat noise.  The examiner 
reviewed the claims file, including the service treatment 
records.  The examiner noted that there was no question that 
the Veteran was exposed to significant noise exposure in 
service.  The examiner considered that the Veteran had normal 
audiometric thresholds at entry and separation from service.  
The examiner, however, noted that hearing loss that was 
incurred subsequent to separation from service would be 
related to etiology other than military noise exposure.  
Therefore, it was the examiner's opinion that there was clear 
and convincing evidence with the service medical records that 
hearing loss was not incurred while on active duty.  Based on 
the evidence of record, the examiner concluded that the 
Veteran's current hearing loss disability was clearly and 
convincingly not the result of combat related acoustic 
trauma.  

The Board finds that the VHA opinion is the most probative 
evaluation of record.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  The Board finds that the VHA examiner 
reviewed the claims file, the service treatment records and 
the Veteran's history of hearing loss.  The examiner provided 
a rationale for his opinion and provided an explanation for 
his conclusion.  As such, the Board finds that this opinion 
is probative and service connection for bilateral hearing 
loss must be denied.  

The Board has considered the internet research the Veteran 
has submitted to support his claim.  The Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the evidence submitted by the appellant 
is not accompanied by the opinion of a medical expert.  The 
Board concludes that this information is insufficient to 
establish the required medical nexus opinion.  Moreover, 
medical evidence is general and inconclusive in nature; 
therefore, it cannot support a claim for service connection. 
 See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
treatise evidence which has been submitted by the Veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding the Veteran's particular 
case. 

Further, the Board has considered the lay statements that the 
Veteran submitted to support his claim.  The Board must 
consider and weigh all of the evidence submitted, including 
lay evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 
1331, 1336-1337 (Fed. Cir. 2006)).  The lay statements are 
competent to show factual matters of which the author had 
first-hand knowledge, including whether they were giving 
hearing examinations upon separation from service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board notes that lay statement are competent if they are 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses' personal knowledge.  
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); see also 38 
C.F.R. § 3.159(a)(2).  In this case, however, the statements 
are not competent to show whether or not the Veteran had a 
hearing examination upon separation from service, as none of 
the statements assert that they actually observed the 
Veteran's discharge.  In fact, the statements submitted are 
not from veterans who were actually discharged with the 
Veteran.  Furthermore, these statements are not competent to 
show that the Veteran's current disability is related to 
noise exposure in service.  

The Board has also considered the Veteran's contention that a 
relationship exists between his bilateral hearing loss and 
noise exposure in service.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the Veteran can 
certainly attest to his in-service experiences and symptoms, 
he is not competent to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board finds that the preponderance of the evidence is 
against the Veteran's claim and the evidence is not in a 
state of relative equipoise because the private medical 
opinion is speculative regarding the etiology of the 
Veteran's disability.  As such, the benefit-of-the-doubt rule 
does not apply and the Veteran's claim for service connection 
for bilateral hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


